Case 20-13275-amc    Doc 68   Filed 09/15/20 Entered 09/15/20 11:17:01    Desc Main
                              Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                 :       CHAPTER 11 V
 Industrial Food Truck, LLC
                    DEBTOR             :       BKY. NO. 20-13275AMC11V




          SMALL BUSINESS SUBCHAPTER V STATUS CONFERENCE REPORT

Business Summary
      Debtor, Industrial Food Truck, LLC is a privately held company which
operates a $50,000 square foot facility at 5200 Grays Avenue, Philadelphia, PA.
The managing director is Gary Koppelman who is a 49% owner of the LLC. The
business includes custom fabrication of food trucks, and carts, a full-service
commissary and clients storing or parking of trucks and carts at the facility. The
website for the business is www.industrialfoodtruck.com. The business has over 10
-years’ experience in the industry. Gary Koppelman, the managing director and
Mario Spina who is 10% owner are the only ones compensated owners. Mr.
Koppelman’s compensation is for time and services in the day to day operations
and Mr. Spina’s compensation is for fabrication services. All other labor includes
use of 1099 subcontractors. A Disclosure of Compensation of Officers was filed
on August 7, 2020.


Cause of Filing
      Business rapidly started to decline in January 2020 when the Corona scare
started, and catering jobs were being cancelled. The business was successful
and operating smoothly before that time. Things got worse when forced to shut
down operations in March 2020 by the Commonwealth of Pennsylvania. The
food truck business is a growing industry which will resume its growth once the

                                           1
Case 20-13275-amc    Doc 68   Filed 09/15/20 Entered 09/15/20 11:17:01      Desc Main
                              Document     Page 2 of 4



Covid-19 outbreak is controlled or contained. For the past five (5) months,
debtor was unable to work on existing projects to custom build trucks. Debtor
was therefore not getting paid on projects. Customers have filed lawsuits for
unfinished projects, and some have demanded return of their trucks. Most
projects are near completion. Some customers cannot pay because their food
truck businesses were also forced to close. The many companies that park or
store their food trucks are behind on rent as they are not able to operate with
food trucks not operating the commissary was not generating.
      Leading up to the bankruptcy, Gary Koppelman was forced to use
personal funds to pay employees to keep the business afloat. Debtor is several
months behind on rent at the facility and several suppliers of kitchen equipment
and other custom truck building and commissary needs. There are no cash
collateral issues. The IRS has filed a Proof of Claim which contains estimated
liability and a priority portion of $6,600. Debtor’s accountant is addressing those
issues. In fact, the IRS has amended its claim removing items. All needed returns
are filed and we are expecting a second amended claim that will leave little or
no liability. The United States Trustee and Subchapter V Trustee were supplied
with the 2017,2018 and 2019 returns for the business. The City of Philadelphia filed
a Priority claim for $2,776.61. The accountant is also addressing this recently filed
claim. All creditors are unsecured creditors that will fall within a few categories
or classes. There is no scheduled Bar Date currently. Counsel has inquired with
the Court whether the court will set one or if a Motion will be required.
      Cibik & Cataldo, PC was retained as legal counsel for the debtor in the
Subchapter V case. An order appointing them as counsel was entered on
August 21, 2020. Jennifer Gertsman of Gertsman Financial Services, LLC is the
accountant for the Debtor. Her company was appointed by court order on
August 21, 2020. A Notice of Disclosure of Compensation to Offices was filed on
August 7, 2020. The pay to Gary Koppelman and Mario Spina is modest and is
reasonable and necessary for the Debtor to reorganize.


                                          2
Case 20-13275-amc    Doc 68   Filed 09/15/20 Entered 09/15/20 11:17:01       Desc Main
                              Document     Page 3 of 4




Case Status
      Debtor has appeared remotely for an initial debtor interview with the
United States Trustee and Jami Nimeroff, the Subchapter V Trustee. Debtor’s
counsel along with the accountant held a conference call on August 27, 2020.
A status report was filed September 15, 2020. The trustee meeting of creditors is
scheduled for September 17,2020. The status conference with the court is
scheduled for September 30, 2020. There are no cash collateral issues or stay
relief orders or motions pending. A plan of reorganization is due by November 5,
2020. Debtor intends to assume its lease for the business location and a motion is
required by October 7, 2020. Debtor filed the Small Business Operating
Statement and Small Business Balance Sheet on September 15, 2020.


Goals for Reorganization /Consensual Plan


      Debtor expects business to return to normal and continue to grow as an
industry. Debtor intends to stay in business, complete all current projects and
assume the lease at the current location. It is the intention to phase out
fabrication and simply run the commercial commissary. Debtor has applied for
and approved for Grant monies of $50,000. However, Debtor has not received
those funds. Those funds would be used to get current on rent and for supplies
and labor to complete projects. With food trucks resuming operation with safely
protocols and consumers gaining in comfort level rents for storing trucks,
payment for existing projects and full commissary services will return. Over the
next six (6) months, Debtor’s financial projections are difficult to pinpoint given
the current pandemic and environment. Debtor has only projected October
2020 which is not an indicator for future development.




                                          3
Case 20-13275-amc     Doc 68   Filed 09/15/20 Entered 09/15/20 11:17:01   Desc Main
                               Document     Page 4 of 4




Projections are admittedly difficult given the uncertainty with the pandemic and
future waves of the illness. Debtor is stabilizing the business.
      Debtor has communicated directly or through counsel with customers
about truck projects status and completed plans. Debtor and its counsel will be
continuing communications to establish timelines and payment schedules.
Debtor has remained in communication with the landlord concerning its lease
arrears and remains in negotiation. Debtor does not envision the need of a
separate disclosure statement. The proof of claim deadline can be set. Debtor
intends to file a consensual plan or one that is fair and equitable by the required
deadline. The Chapter V Trustee has actively communicated with Debtor’s
Counsel and will assist with efforts to arrive at a consensual plan.




Dated: September 15, 2020               ____________/s/___________
                                        MICHAEL A. CATALDO
                                        Cibik & Cataldo, P.C.
                                        1500 Walnut Street, Ste. 900
                                        Philadelphia, PA 19102
                                        (215) 735-1060




                                           4
